
	

113 HRES 302 IH: Expressing support for designation of August 23 as Black Ribbon Day to recognize the victims of Soviet Communist and Nazi regimes.
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2013
			Mr. Shimkus submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  August 23 as Black Ribbon Day to recognize the victims of Soviet
		  Communist and Nazi regimes.
	
	
		Whereas, on August 13, 1941, President Franklin D.
			 Roosevelt and Prime Minister Winston Churchill issued a joint declation
			 of certain common principles in the national policies of their
			 respective countries on which they based their hopes for a better future for
			 the world and the right of all peoples to choose the form of
			 government under which they will live and self government restored to those who
			 have been forcibly deprived of them and that the people of countries
			 may live in freedom;
		Whereas the United States Government has actively
			 advocated for and continues to support the principles by the United Nations
			 Universal Declaration of Human Rights and the United Nations General Assembly
			 resolution 260 (III) of December 9, 1948;
		Whereas Captive Nations Week, signed into law by President
			 Dwight D. Eisenhower in 1959, raised public awareness of the oppression of
			 nations under the control of Communist and other nondemocratic
			 governments;
		Whereas the European Parliament resolution on European
			 conscience and totalitarianism of April 2, 2009, and the Black Ribbon
			 Day resolution adopted by the Parliament of Canada on November 30,
			 2009, establish a day of remembrance for victims of Communist and Nazi regimes
			 to remember and commemorate their victims;
		Whereas the extreme forms of totalitarian rule practiced
			 by the Soviet Communist and Nazi regimes led to premeditated and vast crimes
			 committed against millions of human beings and their basic and inalienable
			 rights on a scale unseen before in history;
		Whereas fleeing the Nazi and Soviet Communist crimes,
			 hundreds of thousands of people sought and found refuge in the United States;
		Whereas August 23 would be an appropriate date to
			 designate as Black Ribbon Day to remember and never forget the
			 terror millions of citizens in Central and Eastern Europe experienced for more
			 than 40 years by ruthless military, economic, and political repression of the
			 people through arbitrary executions, mass arrests, deportations, the
			 suppression of free speech, confiscation of private property, and the
			 destruction of cultural and moral identity and civil society, all of which
			 deprived the vast majority of the peoples of Central and Eastern Europe of
			 their basic human rights and dignity, separating them from the democratic world
			 by means of the Iron Curtain and the Berlin Wall; and
		Whereas the memories of Europe’s tragic past cannot be
			 forgotten in order to honor the victims, condemn the perpetrators, and lay the
			 foundation for reconciliation based on truth and remembrance: Now, therefore,
			 be it
		
	
		That the House of Representatives supports
			 the designation of Black Ribbon Day to recognize the victims of
			 Soviet Communist and Nazi regimes.
		
